DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Notice of Allowance responsive to PTAB Decision of 11/2/21. 
Claims 1-10 and 21-30 are pending and are now allowed. 
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/21 is being considered by the examiner.

Reasons for Overcoming the 101 Rejection
Claims 1 recites: in response to the actual performance metrics being outside the specified threshold; identifying, via the processor, a subset of comparison devices within a population of comparison devices that are comparable to the device by querying a look-up agent communicatively coupled to the processor; based on the subset of comparison devices, requesting, via the processor, comparison performance metrics from each comparison device of the subset of comparison devices. In combination with other additional elements [e.g. a processor integral with the device for receiving service completion indication; operating the device after receipt of the service completion indication], the claim is not directed to an abstract idea at step 2A, Prong 1. The claim is also no longer directed to an abstract idea at step 2A, Prong 2 as it is improving another technical field – by identifying a subset of comparable devices by querying the processor and then retrieving the performance metrics of just the subset of comparison devices and assessing whether the current operation on the current device is satisfactory based on the comparison of metrics to the subset of comparable devices. This is also considered a meaningful limitation beyond a drafting effort. Claims 24, 28 recite similar limitations.
 
Allowable Subject Matter
The following is a Reasons for Overcoming the Prior Art and the 103 Rejection. 
For claim 1, in the art of servicing assets (spec paragraph 1), claim 1 overcomes the prior art by reciting:  1) “receiving, via a processor integral with the device, a service completion indication upon completion of a service operation to the device; 2) generating, via the processor, actual performance metrics for the device by operating the device after receipt of the service completion indication.” PTAB stated these limitations overcame prior art Citriniti because: the Final Rejection “does not adequately explain how Citriniti’s completed measurement can represent a received service completion indication and, at the same time, be an actual performance metric generated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619